 Case 17-20316         Doc 212       Filed 07/09/19 Entered 07/09/19 16:26:48            Desc Main
                                      Document     Page 1 of 2


                               UNITED STATES BANKRUPTCY COURT
                                       DISTRICT OF MAINE


In re:
                                                   Chapter 11
Kittery Point Partners, LLC,                       Case No. 17-20316

                            Debtor



                           ORDER LIFTING STAY OF PROCEEDINGS

         In 2018, the Court stayed further proceedings in this case to facilitate resolution of a civil

action between the Debtor and Bayview in the Maine Superior Court (the “State Court Action”).

In so doing, the Court observed that “[e]ntry of a final judgment by the Maine Superior Court as

to all claims raised in the State Court Action would assist this Court in the administration of this

chapter 11 case.” [Dkt. No. 192.]

         The Debtor and Bayview have informed the Court that the Superior Court has issued a

judgment, see [Dkt. Nos. 205 & 206], and, despite the pendency of an appeal from that

judgment, this Court considers the judgment to be a final judgment for preclusive purposes.

Anxious to move forward with its chapter 11 case, the Debtor has asked the Court to terminate

the stay. Bayview objects and sees wisdom in continuing to wait for the ultimate resolution of

the State Court Action. The Court held a status conference on June 27, 2019. After considering

the parties’ arguments at that conference, their reports, and the exhibits thereto, the Court

GRANTS the Debtor’s request to lift the stay of proceedings under 11 U.S.C. § 305.

         The parties are ordered to file, on or before July 12, 2019, the briefing schedule for the

pending appeal at the Maine Supreme Judicial Court or, alternatively, a written statement

describing that schedule. The parties are ordered to file, with this Court, copies of the principal

and reply briefs filed with the Law Court. As to any such briefs already submitted to the Law
 Case 17-20316        Doc 212     Filed 07/09/19 Entered 07/09/19 16:26:48             Desc Main
                                   Document     Page 2 of 2


Court, copies must be filed with this Court on or before July 12, 2019; as to any such briefs not

submitted to the Law Court as of the date of this order, copies must be filed with this Court

within three business days after such briefs are filed with the Law Court. The Debtor is also

ordered to file a copy of the complaint filed in Maine state court in the malpractice action that

was referenced during the June 27 status conference. Finally, the parties are ordered to contact

the Courtroom Deputy on or before July 16, 2019 to schedule a pretrial conference in early

August. At that conference, the Court may establish procedures for resolution of the matters

presently pending in this case and in the related adversary proceeding.



Dated: July 9, 2019
                                              Michael A. Fagone
                                              United States Bankruptcy Judge
                                              District of Maine




                                                -2-
